DETAILED ACTION
	Claims 1-49 are pending; claims 5-15, 18-27, 31, 47, 49 are withdrawn; 1-4, 16, 17, 28-30, 32-46, 48 are under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 10/12/2018 and 7/12/2018 have been considered.

Election/Restrictions
Applicant’s election of the following species:
i)	incubating the biological cells in a medium;
iv)	CIP pathway; p27, TGFbeta;
xii)	a labeled agent that binds to a nucleic acid; 
in the reply filed on 11/18/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes the following:  Applicants have elected species A)i), which is directed to incubating the biological cells in a medium.  Species B)iv) and claim 5 are withdrawn because they relate to contacting the biological cells with a cell cycle inhibiting agent (non-elected species A)ii).  Newly added claim 49 depends from non-elected claim 25.  In addition, the elected species A)i) relates to culture conditions that restrict growth; therefore cells cannot be synchronized in M phase when restricting growth.  Accordingly, claim 15 and 31 are withdrawn because they do not read on the elected species (incubating biological cells in a medium that restricts growth).  Accordingly, claims 5-15, 18-27, 31, 47, 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, without traverse in the reply filed on 11/20/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially similar quantity" in claim 16, line 12 is a relative term which renders the claim indefinite.  The term "substantially similar quantity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the phrase “substantially similar quantity” indefinite because it is unclear how similar a quantity of labeled agent must be in the subset of cells to be considered “substantially similar”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 16, 17, 28, 32-37, 42-46, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Juan et al., Cytometry 49: 170-175, 2002.
Regarding claim 1, Chen teaches serum starvation of human dermal fibroblasts (HDF) and adipose stem cells (ASC) to arrest the cell cycle at G0/G1 (p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).  The disclosure teaches that a serum concentration that is less than 5%, 4%, 3%, 2% restricts cell growth.  Chen’s serum free conditions fulfill this definition and would therefore inherently and necessarily restrict cell growth.  Chen teaches that after starvation the cells were passaged into cell cycle by the addition of serum (p. 2, col. 1).  Chen teaches that HDF were serum deprived for 18 h and restimulated to enter cell cycle by addition of 20% serum for 14–22 h before infection. Fluorescence images shown in Figure 2A revealed an evident increase of GFP positive cells in synchronized HDF after infection. Quantitative analysis by FACS demonstrated that about 46% cells were GFP positive in the unsynchronized control (Figure 2B).  Chen tested whether a synchronized population could elevate the expression of reprogramming factors after OCT3/4, SOX2, C-MYC, and KLF4 infection and found that expression of exogenous Oct4 and Sox2 was markedly enhanced by synchronization, showing that transient serum starvation improved retroviral mediated gene transduction (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency).  Chen teaches that that synchronization (18 h starvation and release for 18 h) dramatically enhanced TRA-1–60 positive clones, which reached about 1.5% (HDF) or 3% (ASC) of parental cells (Figure 3E).
Regarding claims 2-3, Chen teaches serum deprivation of cells and DNA histogram revealed that over 95% of HDF were inhibited at G0/G1 phase after starvation for 18 h (Figure 1A, C).  After starvation, the cells were passaged and released into cell cycle by addition of serum.  Re-feeding with serum resulted in a clear enrichment of S (20 h) and G2/M (24 h) phase in HDF when compared with normal FBS supply control.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claim 4, Chen teaches a medium that is serum deprived as a first medium; and a second medium that contains medium.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claims 32-37, Chen teaches transfecting the synchronized population with retroviral vectors encoding Oct-4, Sox-2, C-Myc and KLF-4 to produce iPS cells (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency; p. 7, col. 2, Retroviral infection and induced reprogramming).
Regarding claims 42-44, Chen teaches the transfection of human dermal fibroblasts and adipose stem cells (ASC) (Abstract; p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).
Regarding claims 45-46, Chen teaches that the iPSCs were differentiated into all cell types of the three germ layers, both in vitro and in vivo, including neural cells, muscle cells (p. 5, #5, Differentiation of iPSCs in vitro and in vivo)
 However, Chen does not teach: following step (a), selecting, from the biological cells, a subset of cells determined to be at a specific desired cell cycle phase, thereby obtaining a subset of cells that are enriched in cells at the same specific desired cell cycle phase (claim 1, step b); contacting the plurality of biological cells with a labeled agent, the labeled agent comprising a detectable dye, detecting a signal indicative of the presence and/or quantity of the labeled agent within and/or on the biological cells based on the detectable dye, selecting, as the subset of cells, biological cells that are determined to comprise a substantially similar quantity of the labeled agent based on the detected signal (claim 16); wherein the labeled agent binds to nucleic acids (claim 17); using fluorescence activated cell sorting to select the subset of cells (claim 28).
However, prior to the effective date of the claimed invention, Juan teaches methods of separating cells at different phases of the cell cycle by sorting cells stained with vital fluorochrome Hoeschst 33342.  See Abstract; p. 171, col. 1.  Juan teaches that Ho342 is a vital fluorochrome that can penetrate the plasma membranes of living cells. Inside the cell it passes to the nucleus, where it stains DNA by binding preferentially to A–T base regions and emitting blue fluorescence when excited by UV light.  The cells were then sorted (Figure 1).
Accordingly, it would be obvious to the skilled artisan to utilize Ho342 with flow cytometry in Chen’s methods, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to produce a pure population of synchronized cells to increase iPS cell yield.  Juan teaches that their methods were developed to separate cell populations in different phases of the cell cycle (p. 173, col. 2), accordingly, it would be obvious to the skilled artisan to utilize a method to separate cell populations an isolated cells in G0/G1 phase to optimize the production of iPS cells. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Juan et al., Cytometry 49: 170-175, 2002, as applied to claims 1-4, 16, 17, 28, 32-37, 42-46 above, and further in view of Fusaki et al., Proc. Jpn. Acad., Ser. B 85: 348-362, 2009.
Chen and Juan are summarized and relied upon as detailed above.  They do not explicitly teach that the vector comprises a virus, and the virus is a Sendai virus or an adenovirus (claim 38).
	However, prior to the effective date of the instant invention, Fusaki teaches using Sendai virus to deliver reprogramming factors to fibroblasts to produce induced pluripotent stem cells (see p. 349, col. 1).  In particular, Fusaki teaches, “Here, we show that Sendai virus (SeV), an RNA virus and carries no risk of altering host genome, is an efficient solution for generating safe iPSC.”  See Abstract.
	Accordingly, it would have been obvious to the skilled artisan to modify Chen and Juan’s teachings and deliver the reprogramming factors by SeV, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to use SeV in order to produce iPS cells without expression of exogenous genes that could be used for clinical application.  This is additionally supported by Fusaki at p. 360, col. 2, “In this study, we further showed that SeV is an ideal vector for generating human iPSC that fulfills the latest criterion for iPSC. Firstly, as emphasized repeatedly, SeV vector allows expression of transgenes without risk of modification of host genome. Secondly, the efficiency of iPSC generation by gene transduction with SeV vectors is significantly higher than that by other methods especially without any transfection drugs. Finally, it is easy to select iPSC that depleted viral genome from the cytoplasm. Hence, resulting viral-free iPSCs become genetically intact and carries the same genome DNA as the original cells.”
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Juan et al., Cytometry 49: 170-175, 2002, as applied to claims 1-4, 16, 17, 28, 32-37, 42-46 above, and further in view of Li et al., Cell Stem Cell 4: 16-19, 2009.
Chen and Juan are summarized and relied upon as detailed above.  They do not explicitly teach that at least one of the one or more transforming agents is selected from the group consisting of valproic acid, BIX-01294, SB431412, or PD0325901 (claim 39); wherein at one of the one or more transforming agents is selected from the group consisting of a glycogen synthase kinase inhibitor, TGFP receptor inhibitor, cyclic AMP agonist, S-adenosyl homocysteine hydrolase inhibitor, and agent that promotes histone acetylation. 
However, prior to the effective date of the claimed invention, Li teaches the production of human iPS cells with Oct-4, Sox-2, Nanog, Lin28 in medium that comprises the PD00325901 and the GSK3 inhibitor CHIR99021 (p. 18, col. 2).
Accordingly, it would have been obvious to the skilled artisan to utilize the conditions taught by Li to produce human iPS cells, with a reasonable expectation of success.  Because both Chen and Li teach methods to produce human iPS cells, it would have been obvious to one skilled in the art to substitute one method of producing iPS cells for the other to achieve the predictable result of producing iPS cells.  In addition, it would be obvious for the skilled artisan to try other methods of predictably producing iPS cells, with a reasonable expectation of success.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Juan et al., Cytometry 49: 170-175, 2002, as applied to claims 1-4, 16, 17, 28, 32-37, 42-46 above, and further in view of US 8,852,941, Mori et al., issued October 7, 2014, IDS.
Chen and Juan are summarized and relied upon as detailed above.  They do not explicitly teach that at least one of the one or more transformation agents is a microRNA (claim 41).
However, prior to the effective date of the claimed invention, Mori teaches methods of introducing microRNAs that facilitate expression of at least one gene selected from the group consisting of NANOG, SOX2, OCT3/4, KLF4, LIN28, and c-MYC to produce iPS cells.  See col. 2, Solution to Problem, lines 42-49.  Specifically, Mori teaches various microRNAs that can be used in their methods (col. 8, lines 1-12).  Mori teaches the production of human iPS cells by transfecting human dermal fibroblasts with various microRNAs (col. 20, Example 7).
Accordingly, it would have been obvious to the skilled artisan to utilize the conditions taught by Mori to produce human iPS cells, with a reasonable expectation of success.  Because both Chen and Mori teach methods to produce human iPS cells, it would have been obvious to one skilled in the art to substitute one method of producing iPS cells for the other to achieve the predictable result of producing iPS cells.  In addition, it would be obvious for the skilled artisan to try other methods of predictably producing iPS cells, with a reasonable expectation of success.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-4, 28, 29, 32-37, 42-46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Vecsler et al., PLoS one, 8(12), e83935, pages 1-8, 2013.
Regarding claim 1, Chen teaches serum starvation of human dermal fibroblasts (HDF) and adipose stem cells (ASC) to arrest the cell cycle at G0/G1 (p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).  The disclosure teaches that a serum concentration that is less than 5%, 4%, 3%, 2% restricts cell growth.  Chen’s serum free conditions fulfill this definition and would therefore inherently and necessarily restrict cell growth.  Chen teaches that after starvation the cells were passaged into cell cycle by the addition of serum (p. 2, col. 1).  Chen teaches that HDF were serum deprived for 18 h and restimulated to enter cell cycle by addition of 20% serum for 14–22 h before infection. Fluorescence images shown in Figure 2A revealed an evident increase of GFP positive cells in synchronized HDF after infection. Quantitative analysis by FACS demonstrated that about 46% cells were GFP positive in the unsynchronized control (Figure 2B).  Chen tested whether a synchronized population could elevate the expression of reprogramming factors after OCT3/4, SOX2, C-MYC, and KLF4 infection and found that expression of exogenous Oct4 and Sox2 was markedly enhanced by synchronization, showing that transient serum starvation improved retroviral mediated gene transduction (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency).  Chen teaches that that synchronization (18 h starvation and release for 18 h) dramatically enhanced TRA-1–60 positive clones, which reached about 1.5% (HDF) or 3% (ASC) of parental cells (Figure 3E).
Regarding claims 2-3, Chen teaches serum deprivation of cells and DNA histogram revealed that over 95% of HDF were inhibited at G0/G1 phase after starvation for 18 h (Figure 1A, C).  After starvation, the cells were passaged and released into cell cycle by addition of serum.  Re-feeding with serum resulted in a clear enrichment of S (20 h) and G2/M (24 h) phase in HDF when compared with normal FBS supply control.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claim 4, Chen teaches a medium that is serum deprived as a first medium; and a second medium that contains medium.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claims 32-37, Chen teaches transfecting the synchronized population with retroviral vectors encoding Oct-4, Sox-2, C-Myc and KLF-4 to produce iPS cells (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency; p. 7, col. 2, Retroviral infection and induced reprogramming).
Regarding claims 42-44, Chen teaches the transfection of human dermal fibroblasts and adipose stem cells (ASC) (Abstract; p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).
Regarding claims 45-46, Chen teaches that the iPSCs were differentiated into all cell types of the three germ layers, both in vitro and in vivo, including neural cells, muscle cells (p. 5, #5, Differentiation of iPSCs in vitro and in vivo).
 However, Chen does not teach: following step (a), selecting, from the biological cells, a subset of cells determined to be at a specific desired cell cycle phase, thereby obtaining a subset of cells that are enriched in cells at the same specific desired cell cycle phase (claim 1, step b); wherein step (b) comprises: detecting a scattering signal indicative of an amount of light scattered by each of at least a portion of the biological cells and selecting, as the subset of cells, biological cells determined to be in a same cell cycle phase based on the detected scattering signal (claim 29); wherein step (b) comprises determining the subset of cells based on one or more properties of the cells, wherein the one or more properties of the cells comprise one or more members selected from the group consisting of a quantity of DNA within the cells, a size of the cells, and a shape of the cells (claim 48).
However, prior to the effective date of the claimed invention, Vecsler teaches methods of flow sorting mammalian cells in using cell size, by a single light-scatter parameter.  In particular, Vecsler teaches that they could determine the optimal light-scatter parameter for size approximation for a cell type of interest, and then could determine the specific cell size in a specific phase of the cell cycle (p. 2).  
Accordingly, it would have been obvious to the skilled artisan to modify Chen’s techniques and utilize the flow-sorting techniques combined with a single light-scatter parameter, with a reasonable expectation of success.    One of skill in the art would have been motivated to do so in order to produce a pure population of synchronized cells to increase iPS cell yield without affecting the sorted cells.  To this point, Vecsler teach that their technique, “By relying on the natural optical scattering of the cell, our approach is independent of external, possibly toxic, reagents or drugs, and seems to pose minimal interference to both cell cycle and cell growth, as evident by the cell viability, cell growth, and cell cycle progression of the sorted cells.”  See p. 5, col. 2, ¶2.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-4, 30, 32-37, 42-46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PLoS One, 7(4), e28203: 1-9, April 2012 when taken with Wahl et al., Current Protocols in Cell Biology, (1999) 8.5.1-8.5.16.
Regarding claim 1, Chen teaches serum starvation of human dermal fibroblasts (HDF) and adipose stem cells (ASC) to arrest the cell cycle at G0/G1 (p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).  The disclosure teaches that a serum concentration that is less than 5%, 4%, 3%, 2% restricts cell growth.  Chen’s serum free conditions fulfill this definition and would therefore inherently and necessarily restrict cell growth.  Chen teaches that after starvation the cells were passaged into cell cycle by the addition of serum (p. 2, col. 1).  Chen teaches that HDF were serum deprived for 18 h and restimulated to enter cell cycle by addition of 20% serum for 14–22 h before infection. Fluorescence images shown in Figure 2A revealed an evident increase of GFP positive cells in synchronized HDF after infection. Quantitative analysis by FACS demonstrated that about 46% cells were GFP positive in the unsynchronized control (Figure 2B).  Chen tested whether a synchronized population could elevate the expression of reprogramming factors after OCT3/4, SOX2, C-MYC, and KLF4 infection and found that expression of exogenous Oct4 and Sox2 was markedly enhanced by synchronization, showing that transient serum starvation improved retroviral mediated gene transduction (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency).  Chen teaches that that synchronization (18 h starvation and release for 18 h) dramatically enhanced TRA-1–60 positive clones, which reached about 1.5% (HDF) or 3% (ASC) of parental cells (Figure 3E).
Regarding claims 2-3, Chen teaches serum deprivation of cells and DNA histogram revealed that over 95% of HDF were inhibited at G0/G1 phase after starvation for 18 h (Figure 1A, C).  After starvation, the cells were passaged and released into cell cycle by addition of serum.  Re-feeding with serum resulted in a clear enrichment of S (20 h) and G2/M (24 h) phase in HDF when compared with normal FBS supply control.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claim 4, Chen teaches a medium that is serum deprived as a first medium; and a second medium that contains medium.  See p. 2, col. 1, 1. Serum starvation induced cell cycle synchronization).
Regarding claims 32-37, Chen teaches transfecting the synchronized population with retroviral vectors encoding Oct-4, Sox-2, C-Myc and KLF-4 to produce iPS cells (p. 2, col. 2, #2, Cell cycle synchronization improved infection efficiency; p. 7, col. 2, Retroviral infection and induced reprogramming).
Regarding claims 42-44, Chen teaches the transfection of human dermal fibroblasts and adipose stem cells (ASC) (Abstract; p. 2, col. 1, Serum Starvation Induced Cell Cycle Synchronization; p. 6, col. 2; p. 7, bridging ¶, Synchronization procedure and cell cycle analysis).
Regarding claims 45-46, Chen teaches that the iPSCs were differentiated into all cell types of the three germ layers, both in vitro and in vivo, including neural cells, muscle cells (p. 5, #5, Differentiation of iPSCs in vitro and in vivo).
 However, Chen does not teach following step (a), selecting, from the biological cells, a subset of cells determined to be at a specific desired cell cycle phase, thereby obtaining a subset of cells that are enriched in cells at the same specific desired cell cycle phase (claim 1, step b);  wherein step (b) comprises using centrifugation elutriation to select the subset of cells (claim 30); wherein step (b) comprises determining the subset of cells based on one or more properties of the cells, wherein the one or more properties of the cells comprise one or more members selected from the group consisting of a quantity of DNA within the cells, a size of the cells, and a shape of the cells (claim 48).
However, prior to the effective date of the instant invention, Wahl teaches centrifugal elutriation as a noninvasive method for separating mixed cell populations.  In particular, Wahl teaches the setup and protocol to isolate cell fractions (Figure 8.5.1; p. 8.5.2-8.5.6).  Wahl teaches protocol to assess the elutriated cell fractions for purity and verifying cell cycle position (p. 8.5.8+).
Accordingly, it would have been obvious to the skilled artisan to modify Chen’s techniques and utilize centrifugal elutriation to separate cells from a particular cell cycle phase, with a reasonable expectation of success.    One of skill in the art would have been motivated to do so in order to produce a pure population of synchronized cells to increase iPS cell yield without affecting the sorted cells.  This is supported by Wahl who state, “CCE does not perturb cell metabolism, a fundamental problem encountered with metabolic synchronizing agents.  Thus, the characteristics of populations separated by CCE more closely reflect normal cell cycle regulation (p. 8.5.1, ¶1).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Thaian N. Ton/Primary Examiner, Art Unit 1632